TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00204-CR


Cody Harrison Ball, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 06-7728-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed a fourth motion for extension of time to file appellant's
brief, requesting an extension until February 7, 2011.  Counsel indicates that this fourth extension
request is the "final" one, and we agree that it should be.  We grant the motion and ORDER counsel
to file appellant's brief no later than February 7, 2011, and no further extensions will be granted. 
If counsel fails to file a brief by the deadline, a hearing before the district court will be ordered.  See
Tex. R. App. P. 38.8(b).
		It is ordered February 4, 2011.


Before Justices Puryear, Pemberton and Rose
Do Not Publish